DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a display device and corresponding driving process.
Independent claim 1 distinctly features: 	
	“signal line; a first scan line; a second scan line; a first pixel circuit; and a second pixel circuit, wherein: the signal line is configured to supply a first grayscale signal to the first pixel circuit and a second grayscale signal to the second pixel circuit, the first pixel circuit comprises a first display element exhibiting a first grayscale level, the second pixel circuit comprises a second display element exhibiting a second grayscale level, the first display element is updated entirely during one frame, the second display element is updated partly during one frame, the first scan line is configured to output a first voltage and a second voltage to the first pixel circuit, the second voltage is lower than the first voltage, the second scan line is configured to output a third voltage and a fourth voltage to the second pixel circuit, the fourth voltage is lower than the third voltage, a first maximum voltage generated by the first grayscale signal is lower than the first voltage, a first minimum voltage generated by the first grayscale signal is higher than the second voltage, a second maximum voltage generated by the second grayscale signal is lower than the third voltage, a second minimum voltage generated by the second grayscale signal is higher than the fourth voltage, the first maximum voltage is higher than the second maximum voltage, and the first minimum voltage is lower than the second minimum voltage”
Independent claim 8 distinctly features:
“a display portion comprising a first region and a second region; and a circuit configured to output a first scan signal, a second scan signal, a third scan signal, and a fourth scan signal; and the first region comprising: a first pixel circuit and a first scan line electrically connected to each other; and a third pixel circuit and a third scan line electrically connected to each other, the second region comprising: a second pixel circuit and a second scan line electrically connected to each other; and a fourth pixel circuit and a fourth scan line electrically connected to each other, wherein: the second scan line is a scan line next to the first scan line, the third scan line is a scan line next to the second scan line, the fourth scan line is a scan line next to the third scan line, the first pixel circuit comprises a first display element, the second pixel circuit comprises a second display element, the third pixel circuit comprises a third display element, the fourth pixel circuit comprises a fourth display element, the first scan line is configured to receive the first scan signal, the second scan line is configured to receive the second scan signal, the third scan line is configured to receive the third scan signal, the fourth scan line is configured to receive the fourth scan signal, the first scan line is configured to output a first voltage and a second voltage to the first pixel circuit, the third scan line is configured to output the first voltage and the second voltage to the first pixel circuit, the second voltage is lower than the first voltage, the second scan line is configured to output a third voltage and a fourth voltage to the second pixel circuit, the fourth scan line is configured to output the third voltage and the fourth voltage to the fourth pixel circuit, the fourth voltage is lower than the third voltage, the third voltage is lower than the first voltage, the first display element and the second display element overlap each other, the third display element and the fourth display element overlap each other, the first display element and the fourth display element are configured to update display in one of a first frame period and a second frame period, and the second display element and the third display element are configured to update display in the other of the first frame period and the second frame period”
Independent claim 17 distinctly features: 	
“a display portion comprising a first region and a second region, wherein: the first region comprises a first pixel circuit and a first scan line electrically connected to each other, the second region comprises a second pixel circuit and a second scan line electrically connected to each other, the first pixel circuit comprises a first display element, the second pixel circuit comprises a second display element, the first scan line is configured to receive a first scan signal, the second scan line is configured to receive a second scan signal, the first display element is configured to update display, the second display element is configured to update display at the same time as the first display element, the first display element and the second display element overlap each other, the first scan line is configured to output a first voltage and a second voltage to the first pixel circuit, the second voltage is lower than the first voltage, the second scan line is configured to output a third voltage and a fourth voltage to the second pixel circuit, the fourth voltage is lower than the third voltage, and the third voltage is lower than the first voltage”
The closest prior arts Vieri et al. (US 20100231614 A1) teaches a display with two regions as shown in paragraphs 35-36, 63-70 and figure 5, and Perdices-Gonzalez et al. (US 20150228217 A1) teaches display driving method as shown in paragraphs 29-41 and 60
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a particular display structure with its corresponding driving method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626